Citation Nr: 1814485	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), and as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 40 percent for residuals of a right distal anteromedial thigh posteromedial mid-calf through and through gunshot wound (GSW) with traumatic arthritis of the right knee.

3.  Entitlement to a rating in excess of 10 percent for GSW residual scars.

4.  Entitlement to a compensable rating for paresthesia of the left inferior alveolar nerve.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to February 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).

The matters of the ratings for right lower extremity GSW residuals, GSW residual scars, and paresthesia of the left inferior alveolar nerve, and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.


FINDING OF FACT

The Veteran is not shown to have a diagnosis of an acquired psychiatric disability.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in April 2010 and August 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of secondary service connection, there must be evidence of: a disability for which service connection is sought, an already service connected disability, and that the already service-connected disability caused or aggravated the disability for which secondary service connection is sought.  38 C.F.R. § 3.310.

Lay evidence may be competent evidence to establish in-service incurrence of an observable medical condition, injury, or event.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran seeks service connection for PTSD. And cites to two stressor events. In service:  That in approximately 1985, while stationed in Yuma, he was shot in the left groin/leg by an intruder in his home; and that in 1987 he tripped, and his weapon discharged into his right leg.

The Veteran's STRs show he received treatment for September 1985 and the March 1987 GSWs; residuals of both are service connected.  They also show a finding of  temporary situational depression secondary to death of mother and ensuant family difficulties on November 1986 examination; in a contemporaneous report of medical history, he reported frequent trouble sleeping and depression or excessive worry.  The examiner noted that the situational depression secondary to a death in the family was temporary and had resolved.  The STRs are otherwise silent for complaints, findings, treatment, or diagnosis of a psychiatric disability.  

On May 2010 VA treatment, the Veteran reported that he was told by a doctor that he has PTSD, and that he believes he does.  He denied being homicidal or suicidal.  He reported being hypervigilant, wary of other persons, apprehensive of medical facilities, and having nightmares and a heightened startle reflex.  He reported sleep disturbance due to pain and sometimes stress.  The assessments included chronic PTSD (it was noted that he needed to be evaluated in the mental health clinic).

On September 2010 VA examination, the Veteran reported that he was stationed in Okinawa for 2 years and in Yuma for 5 years, and received a medical discharge from service due to his right leg and left hip GSW residuals.  He reported the traumatic experience of tripping and his gun discharging, injuring the right leg, in 1987.  He reported that following that injury, he could no longer work in air traffic control and instead worked in scheduling.  He reported annoyance with other people and some past confrontations with strangers. And that he did not like being in crowds.  He reported struggles with pain that interferes with his days, that there are days when he is in pain and becomes angrier, and that he has ongoing leg pain.  The examiner noted that the Veteran was tangential and difficult to interrupt and frequently spoke about physical pain; he reported difficulty with anger and frustration with physical pain.  The examiner opined that the Veteran did not endorse having the symptoms needed for PTSD.  The Veteran denied having received mental health treatment.  Following a mental status examination, there was no Axis I psychiatric diagnosis.  The examiner noted that the Veteran was seen for a stress disorder evaluation and did not meet the DSM-IV diagnostic criteria for PTSD or endorse the required symptoms needed for a diagnosis of PTSD.  The Veteran indicated struggles with anger and irritation and did not endorse any other mental health struggles.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, here a diagnosis of a chronic acquired psychiatric disability.  See 38 U.S.C. § 1131.  

The preponderance of the evidence is against a finding that he has had such disability at any time during the pendency of the instant claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The diagnosis of a mental health disability is a medical question; it requires medical expertise.  The medical evidence of record pertinent in this matter consists of notations in medical treatment records and the report of a September 2010 VA psychiatric evaluation.  It is not in dispute that the Veteran experienced non-combat stressor events in service.  The Board notes that the May 2010 treatment record which notes a medical provider's assessment of PTSD is based essentially on the Veteran's report that he was told (by an unspecified physician) that he has PTSD and believed that he did, and the Veteran's description of some symptoms which may be associated with PTSD.  Notably, the provider suggested referral for a mental health evaluation, i.e., an assessment by a medical professional with greater expertise in the diagnosis of mental health disability.  While the assessments did include PTSD, the provider did not identify the constellation of symptoms that support the diagnosis or include rationale.  Therefore that assessment was not in accordance with DSM-IV then in use, and can have only limited probative value.   

On September 2010 VA examination the provider, a mental health professional, found that the Veteran did not have a diagnosis of an Axis 1 psychiatric disability.  Focusing on the diagnosis of PTSD (in light of the Veteran's presentation and contentions) the provider indicated that the Veteran did not endorse having symptoms that were necessary to support a diagnosis of PTSD.  The opinion offered reflects familiarity with the Veteran's history, includes cites to clinical findings, and cites to the DSM criteria to establish a diagnosis.  The opinion is the most probative (medical) evidence of record in this matter, and is persuasive.  The Board notes that the record does not show that the Veteran has received a diagnosis of any acquired psychiatric disability other than PTSD during the pendency of this claim and has indicated he has not sought mental health treatment.  
While the Veteran is competent to observe that he has had mental health complaints or symptoms in the past, the diagnosis of a psychiatric disability is a medical question.  He is a layperson and does not point to factual data or a medical opinion that support that he has a diagnosis of an acquired psychiatric disability.  Accordingly, the Board finds that the Veteran has not presented a valid claim of service connection for a psychiatric disability (See Brammer v. Derwinski, 3 Vet. App. 223 (1992)), and that the appeal in this matter must be denied.  

(The Veteran is advised that future evidence that he has a diagnosis of an acquired psychiatric disability may present a basis for reopening this claim.)


ORDER

Service connection for a psychiatric disability is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

The Veteran asserts that his residuals of a right lower extremity, GSW scars,  and paresthesia of the left inferior alveolar nerve have worsened since his most recent (October 2011) VA examinations.  In a January 2016 statement, his representative stated that the Veteran's disabilities have worsened he was last examined and that the findings on those examinations do not reflect the current state of the disabilities. Contemporaneous examinations to assess the severity of the disabilities are necessary.

Any outstanding (updated) records of VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

The matter of entitlement to a TDIU rating is inextricably intertwined with the increased rating claims being remanded, and consideration of that matter must be deferred pending resolution of those claims.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record the complete outstanding clinical records of all VA evaluations and treatment the Veteran has received for the disabilities remaining on appeal.  The AOJ should review the records received, and arrange for any further development suggested by the information therein.

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate physician to assess the current severity of his service-connected his right lower extremity GSW residuals and GSW residual scars.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of all applicable schdular criteria for rating the disabilities at issue, and the findings reported must be sufficiently detailed to allow for rating under the applicable criteria (as muscle injury, musculoskeletal disability, and scars, and specifically including any impact on muscle group XIV).  Any tests or studies deemed necessary should be completed and all findings should be reported in detail.  Range of motion studies of the knee should include active and passive motion, with and without weight-bearing, and with resistance.  The examiner should indicate whether there would be additional functional impairment on repeated use or during flare-ups, and if so express the degree of additional functional impairment on repeated use or during flare-ups in terms of additional loss of range of motion.  Describe in detail the impact the right leg and scars disabilities have on the Veteran's occupational and daily activity functioning (i.e., what types of activities would be precluded by the disabilities).  The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for a neurological examination of the Veteran to assess the severity of his service-connected paresthesia of the left inferior alveolar nerve.  The Veteran's record must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary should be completed and all findings should be reported in detail.  Describe in detail the impact the paresthesia of the left inferior alveolar nerve has on the Veteran's occupational and daily activity functioning (i.e., what types of activities would be precluded by the disability).  The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the claims (TDIU in light of the determinations on the other claims).  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


